Citation Nr: 1602815	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD), with major depressive disorder and alcohol abuse in sustained remission, prior to April 23, 2015.

2.  Entitlement to a rating in excess of 50 percent for PTSD with major depressive disorder and alcohol abuse in sustained remission, since April 23, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2011 rating decision, by the Denver, Colorado, Regional Office (RO), which granted service connection for PTSD with major depressive disorder and alcohol abuse in sustained remission, and assigned a 30 percent rating, effective August 20, 2010.  The Veteran perfected a timely appeal to that decision.  Subsequently, in April 2015, the RO increased the evaluation for PTSD with major depressive depression from 30 percent to 50 percent, effective April 23, 2015.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in April 2015.  

On October 28, 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

By a rating action in April 2015, the RO denied the Veteran's claim of entitlement to service connection for a TDIU.  In a statement, dated in May 2015, the Veteran withdrew his appeal of the claim for TDIU.  However, during his personal hearing, the Veteran and the representative both asserted that the Veteran's present condition supports a TDIU; therefore, notwithstanding the procedural history outlined above, the issue of entitlement to a TDIU has been revived during the pendency of the PTSD rating appeal period, and has been listed on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to April 23, 2015, the Veteran's PTSD with major depressive disorder was manifested by symptoms of depression, anxiety, difficulty sleeping due to nightmares, intrusive thoughts, irritability, anger outbursts, hypervigilance, panic attacks, problems with concentration, transient suicidal thoughts absent a plan, social isolation, difficulty with interpersonal relationships, and relevant Global Assessment of Functioning (GAF) scores ranging from 52 to 65, resulting in occupational and social impairment with reduced reliability and productivity.  

2.  Since April 23, 2015, the Veteran's PTSD with major depressive disorder has not manifest deficiencies in most areas of work, school, family relationships, thinking, judgment and mood.  





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent, but no higher, for PTSD with major depressive disorder and alcohol abuse in sustained remission, have been met for the period prior to April 23, 2015.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for an initial evaluation in excess of 50 percent, for PTSD with major depressive disorder and alcohol abuse in sustained remission, for the period beginning April 23, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).   

 Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in September 2010 from the RO to the Veteran, which was issued prior to the RO decision in February 2011.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the October 2015 Board hearing, the VLJ identified the issue on appeal and the evidence necessary to substantiate the Veteran's claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2). 

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating PTSD were made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran's claim for service connection for PTSD (VA Form 21-526) was received in August 2010.  Submitted in support of the claim was the report of a psychological evaluation, dated in June 2010.  It was noted that the Veteran presented as friendly and likeable and was cooperative throughout the two session evaluation period.  It was noted that the Veteran has a Bachelor of Science degree in Business Management; he stated that he completed his degree after returning from the Vietnam War.  The Veteran reported that his parents and siblings have struggled with alcoholism and depression.  The Veteran indicated that he has remained in regular contact with his sister who lives in another state, and he has remained close to his brother who is closest to him in age.  The Veteran indicated that he has been married for 35 years and has two adult children and six grandchildren who live in the Denver metro area.  The Veteran related that his wife has endured much in living with him for the duration of their marriage, including his past alcohol abuse and his difficulties managing his anger, both of which he claimed began after he returned home from the war.  The Veteran indicated that he enjoys his relationships with his grandchildren.  In contrast, he stated that he avoids developing close relationships outside his family, and he has few close friends which sometimes leaves him feeling isolated.  It was noted that the Veteran has worked in sales for many years.  Prior to this and before moving to Denver, the Veteran was employed in repossessing cars in Detroit, Michigan.  For the last fifteen years, he has been employed with the same company selling copy machines.  He noted, however, that he has not experienced advancement in his job which has placed financial stress on his family over the years.  The Veteran believed that his lack of advancement was due, in large part, to his ongoing difficulties managing his anger, interpersonal difficulties, and past alcohol abuse, all of which has reportedly affected his job performance.  The Veteran believed that his combat experiences during the Vietnam War had a significant impact on his life.  The Veteran indicated that he was stationed in Khesanh during the Tet Offensive; he described in vivid detail the many ambushes and constant shelling with which he was exposed during this time.  As a result, the Veteran reported that combat deaths in his unit were a frequent occurrence.  Over the course of his deployment, he said he was repeatedly exposed to death and severe injury of soldiers in his unit.  The examiner noted that, as the Veteran discussed these memories, he appeared visibly shaken and anxious.  The Veteran recalled how service men and women were treated badly after he returned home from Vietnam; he stated that, the first year back was the worst in terms of his anxiety, fear, intrusive memories, and flashbacks.   At present, the Veteran reported experiencing ongoing nightmares related to his memories of combat.  The Veteran also reported that he continues to experience an exaggerated startle response.  As a result, he avoids crowds, such as sport events, that might elicit this response.  He also is triggered by the smell of diesel fuel that reminds him of his combat experiences.  The Veteran reported feeling very anxious when he is around crowds; therefore, he stated that he "avoids close friendships" and has few friends.  The Veteran also reported experiencing panic attacks; he described having persistent road rage and anger outbursts at work.  He described these ongoing, intrusive experiences of anger as "almost like a reflex."  He stated, however, that his anger has not resulted in any direct physical violence toward his wife.  At present, the Veteran endorsed experiencing depressive symptoms that include sleep difficulty, irritability, poor energy, and negative thoughts and feelings about himself.  Although he denied current suicidal ideation, the Veteran reported engaging in reckless behavior that he believes may be related to a sense of hopelessness and despair produced by chronic depression.  

The examiner observed that the Veteran was properly dressed in casual business attire and his grooming was within normal limits.  He was oriented to person, place, and time.  His speech was appropriate in rate and rhythm.  His emotional tone appropriately matched the expression of his thoughts.  His mood appeared somewhat down and anxious, especially as he discussed his memories of combat.  He was cooperative, and maintained appropriate eye contact.  The examiner stated that the Veteran has ongoing problems with physiological hyperarousal, intrusive ideation related to traumatic memories, and dissociative symptoms all of which are the hallmarks of PTSD.  The examiner noted that the Veteran's profile indicates that he frequently is overloaded by trauma symptoms and feels out of control of his internal states.  At this time, the Veteran meets the criteria for a diagnosis of Post-traumatic Stress Disorder.  The results indicated that the Veteran was also experiencing secondary problems related to but separate from his chronic PTSD symptoms.  One secondary problem that has been in long term remission is alcohol abuse.  Depressive symptoms, however, continue to serve as a significant obstacle for the Veteran and partly explain his long-term difficulty managing his anger.  Lastly, the Veteran's difficulties developing and sustaining long-term friendships beyond his marriage are, in part, an unfortunate legacy of his traumatic experiences.  The pertinent diagnoses were PTSD, chronic, and depressive disorder NOS; he was assigned a GAF score of 59.  

The Veteran was afforded a VA examination in October 2010.  It was noted that the Veteran's military occupation was combat engineer; he served in Vietnam from 1967-1968 for 1 year as a mine sweeper and rifleman.  During his war zone duty, he was engaged in combat activities.  On mental status examination, it was noted that orientation is within normal limits. Appearance and hygiene are appropriate. Behavior is appropriate.   He maintained good eye contact during the exam.  Affect and mood showed anxiety.  It was noted that the Veteran appeared anxious during the interview.  Communication was within normal limits.  Speech was within normal limits.  The examiner noted that the Veteran showed impaired attention and/or focus.  It was also noted that the Veteran had panic attacks that occur less than once per week.  There was no suspiciousness present.  There was no report of a history of delusions.  At the time of examination, there was no delusion observed.  There was no report of a history of hallucinations.  At the time of examination, there was no hallucination observed.  Obsessive compulsive behavior was absent.  Thought processes were impaired as he had difficulty understanding directions.   Judgment was not impaired.  Abstract thinking was normal. Memory was impaired and the degree was mild (forgets names, directions, recent events).  The Veteran reports that he has no short-term memory and had to write things down.  On the SLUMS, he could not recall 1 of 4 questions on the short story.  Suicidal ideation was absent.  Homicidal ideation was absent.  

The examiner stated that the current diagnosis was PTSD; the other diagnosis for Axis I was reported to be major depressive disorder, recurrent, severe and alcohol abuse in sustained full remission.  The examiner noted that, while the Veteran meets the criteria for panic disorder with agoraphobia, his panic was related to his traumatic stressors and was subsumed under the diagnosis of PTSD.  The examiner observed that the multiple Axis I diagnoses were related and the secondary diagnosis represented a progression of the primary diagnosis because the Veteran did not feel depressed or drink before service.  The examiner explained that the symptoms of each mental disorder can be delineated from each other.  The examiner also stated that the Veteran met the diagnostic criteria for Major Depressive Disorder, Recurrent, Moderate; he experiences a depressed mood nearly every day; has diminished interest in activities; and he experiences insomnia, fatigue, and feelings of guilt.  He also demonstrates difficulty concentrating.  He further noted that the Veteran meets diagnostic criteria for Alcohol Abuse in sustained full remission.  The examiner noted that the Veteran has not drunk in 20 years, but alcohol was abused to self-medicate the emotional symptoms of PTSD.  It was explained that the substance abuse is related to this Axis I diagnosis: PTSD and Major Depressive Disorder.  It was noted that the Veteran did not drink excessively before the service and he began drinking daily in Vietnam to deal with the stress.  The GAF score was 60.   

Of record is the report of another psychological evaluation conducted by Dr. K.T. in August 2011.  Dr. K.T. noted that the Veteran continued to report ongoing problems with nightmares related to his memories of combat.  He stated that those nightmares occurred on a weekly basis.  These nightmares cause disturbed sleep; he stated that he learned long ago to wake up early in the morning and not return to sleep as a means of minimizing the frequency of his nightmares.  This pattern of poor sleep persists at the present time.  The Veteran also reported experiencing an exaggerated startle response.  As a result, he avoids crowds, such as sport events, that might elicit this response.  He also is triggered by the smell of diesel fuel that reminds him of his combat experiences.  The Veteran also continued to avoid situations that elicit anxiety.   He stated that this has significantly impacted his ability to make, and sustain friendships outside of his family.  The Veteran continued to avoid situations with large crowds; he stated that he typically waits to go to places like the grocery store until hours where there are fewer people.  The Veteran endorsed experiencing an increase in the frequency of his panic attacks which have now begun to occur on a weekly basis.  The Veteran indicated that he continues to suffer from persistent road rage.  As before, he described these ongoing, intrusive experiences of anger as "almost like a reflex."  He said his anger has not resulted in any direct physical violence toward his wife.  He did note, however, that he has punched holes in the wall and thrown things at home.  The Veteran also continued to endorse depressive symptoms that include sleep difficulty, irritability, poor energy, negative thoughts and feelings about himself.  The examiner noted that these symptoms appear more severe than one year ago.  For instance, the Veteran reported current suicidal ideation.  Dr. K.T. stated that this is considered significant, especially given the Veteran's tendency to minimize his emotional difficulties.  He endorsed experiencing weekly suicidal thoughts.  

The examiner stated that the Veteran had ongoing problems with physiological hyperarousal, intrusive ideation related to traumatic memories, and dissociative symptoms which were the hallmarks of PTSD.  He stated that the results of the Veteran's re-evaluation suggest that he continues to have significant difficulties in all these areas.  He noted that the Veteran continues to meet the criteria for a diagnosis of Post-traumatic Stress Disorder.  The examiner stated that the results indicate that the Veteran's PTSD related symptoms have worsened over the last year.  While he continues to live free of alcohol or substance abuse, his depressive symptoms have also worsened.  This leaves him feeling as if he is always on the cusp of being overwhelmed by life.  The examiner stated that the Veteran appears to have lived this way for many years.  The examiner observed that Veteran's ongoing issues with anger and road rage are but one expression of his high level of distress and his significantly diminished coping capacities.  He noted that the Veteran was recently forced to leave a job he held for close to 16 years.  This has made it all the more difficult for him to form new, positive meanings about this new post-employment phase of his life.  His difficulties with this transition are contributing to his level of depression and are retriggering unresolved grief and loss related to his experiences in combat.  The examiner stated that, in light of the psychological test results, the changes in the Veteran's workplace environment far exceeded his ability to cope.  The Veteran felt incapable and powerless to adapt to the new work situation.  Leaving his job is considered to be yet another example of how the Veteran avoids environments that trigger worry and anxiety.  The examiner noted that, due to his ongoing and chronic traumatic stress, the Veteran is very ill equipped to cope with such stresses and related anxieties.  

The examiner stated that, based upon the test results, there is clear evidence that the Veteran is experiencing a high degree of combat related, posttraumatic stress.  His mental health picture is complicated.  The examiner opined that the Veteran's mental health functioning has worsened in the past year.  He is at a high risk for escalating problems with depression and for high risk behaviors related to his ongoing suicidal ideation.  Given his age and his longstanding struggle with traumatic stress, his worsening mood and his suicidal ideation must be taken very seriously.  The diagnostic impression was PTSD, chronic, major depressive disorder, recurrent, moderate, and panic disorder with agoraphobia; the GAF score was 52.   

The Veteran was afforded another VA examination in October 2011, at which time he reported having bouts of depression but he works his way out of it.  It was noted that the Veteran's primary symptoms appear to be related to PTSD where he meets criterion-A of having witnessed horrific events.  He felt fear and helplessness.  He responds to images or smells that remind him of being in Vietnam.  He has dreams or nightmares one time per month.  He experiences avoidance where he does not feel comfortable discussing his experience.  He experiences hyperstartle, hypervigilance, dissociative behavior, emotional numbing, and anger and irritability.  He stated that he believes his symptoms right now are more elevated due to his recent retirement from Lewan Business Products where he worked as a salesperson for over 16 years.  He noted that he was able to work there independently and felt that he did well in an independent work environment where he did not have to be supervised or attend a lot of meetings.  The Veteran stated that, prior to that, he had not been in a job for more than 2 years at a time; he stated that he always developed issues with anger and resentment.  The Veteran indicated that he has never been hospitalized for mental health reasons.  He has never attempted suicide.  He noted that he has thought about wanting to harm himself but has never formulated a plan and has never followed through as far as how he would harm himself.  He denied any homicidal thoughts.  

On mental status examination, the examiner noted that the Veteran appeared his stated age, was casually dressed and neatly groomed.  His affect was relatively subdued.  His speech was with a normal rate, tone, and pressure.  His eye contact was good.  His thought process was linear and goal directed.  His sleep was described as poor.  He stated that he continues to have dreams or nightmares about Vietnam approximately once a month and he believes that they are relatively vivid.  Cognitive ability appears to be average.  There was no indication of psychosis with no reported auditory or visual hallucinations.  He described his suicidal thoughts as passive without any formulated plan, and he notes he has no history of wanting to harm himself.  The diagnosis was post-traumatic stress disorder, as likely as not developed while the Veteran was serving in Vietnam, which is consistent with fear of military action and terrorist activity; he was assigned a GAF score of 65.  The examiner noted that the Veteran's disability is manifested by symptoms that include; depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that that disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In a certificate, dated in October 2012, J. B. P. Licensed social worker noted that the Veteran has a current diagnosis of PTSD.  She noted that the Veteran has a short fuse which is getting worse.  The social worker noted that the Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  The social worker noted that the current GAF score for PTSD is 45, and noted that the Veteran is unable to work as a result of his PTSD.  

Received in April 2015 were VA progress notes dated from June 2012 to November 2014.  These records do not reflect any complaints or treatment for PTSD.  

The Veteran was afforded another VA examination in April 2015.  It was noted that he has not worked since last evaluation.  He sold copy machines for a career and mostly had jobs that he would change every 2-3 years.  However, his last was for 15 years because he was able to work more independently in that position.  As long as he met quota, they did not care how long he worked.  However, the company was sold to Xerox, and Xerox had demands for higher work performance, and the Veteran did not like that.  He was told he could quit if he did not like it and so he did quit.  He has not worked since that time.  The examiner noted that the Veteran's PTSD is manifested by depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner reported a diagnosis of PTSD, chronic with depressive features.  He noted that the Veteran's disability results in occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran is able to function in a work setting in which work is routine, supervision loosely applied, and contact with the public is minimal.  This pretty much describes the work situation the Veteran worked in for over 1-1/2 decades in his last job until it was sold and new demands led to higher supervisory control which the Veteran did not like.  However, there is no reason to believe that he would not be able to work in such a work setting as he did for over 1-1/2 decades before that company was sold and the rules changed.  

In a May 2015 statement, the Veteran stated that he was satisfied with the 50 percent rating but he wanted the effective date to date back to August 20, 2010. 

At his personal hearing in October 2015, the Veteran indicated that he wished to rescind the earlier withdrawal of his TDIU claim.  The Veteran testified that he has been experiencing PTSD symptoms since 2010 to the present.  The Veteran indicated that he had problems with his family, primarily with his wife, and at work.  The Veteran indicated that he worked in sales for many years, but he had to keep changing jobs every two years; he stated that the reason he lasted at his last job was because they left him alone.   He worked as an independent contractor.  The Veteran related that while sales was very stressful, it also allowed him to get away from everything; for example, he could take a drive to the mountains after a rough day or in the middle of a rough day, or go home and work on the yard or something.  However, the company was subsequently sold and new rules were adopted which required a very high level of accountability; he was unable to handle the stress.  The Veteran indicated that he worked in sales; they worked in small sales room and were required to pop a balloon every time someone got an appointment.  He went home sick a lot because of this atmosphere.  The Veteran stated that he could not handle the micromanagement style of the company.  The Veteran related that he was constantly at odds with the administrative folks where he worked over little things.  The Veteran indicated that his judgment was impaired because of anger and he had occasional outbursts of anger.  The Veteran stated that he also experienced panic attacks where he would break into cold sweats.  He had a difficult time at home; he felt as though everybody was against him.   The Veteran related that he had a difficult time going out in public for fear that he would experience one of those attacks in front of people.   The Veteran testified that he is compulsive about security and the possibility of danger to his family.  The Veteran indicated that he has had suicidal tendencies for quite a while; he has had visions of putting a gun in his mouth and pulling the trigger, he just never acted on it.  The Veteran maintained that the reason he has had difficulty obtaining and maintaining employment is his problem with supervision; he does not like being watched.  The Veteran reported having had an employer in the past who would say "you've got it; you've got that Vietnam Thing."  The Veteran stated that it made him angry and shameful to have to admit that he had that type of condition.  The Veteran maintained that he met the criteria for at least a 50 percent disability rating since August 20, 2010.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Veteran's PTSD has been assigned a 30 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2014).  Under that code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2014).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) ; 38 C.F.R. § 3.102 ; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Initial rating in excess of 30 percent prior to April 23, 2015.

After review of the evidentiary record, the Board finds that the evidence of record, during the period prior to April 23, 2015, supports a 50 percent evaluation.  Based on the evidence of record, the Board finds the Veteran's service-connected PTSD with major depressive disorder is manifested by occupational and social impairment due to symptoms of depression, anxiety, intrusive thoughts, difficulty sleep, nightmares, panic attacks, irritability, anger outbursts, transient suicidal thoughts, and social isolation.  The Board notes that GAF scores provided during the course of the appeal have been predominantly in the 52 to 65 range which is indicative of moderate social and occupational impairment like that contemplated by the 50 percent rating.  See Richard v. Brown, 9 Vet. App. 266 (1996).  While severe symptoms are absent from the medical evidence, the Veteran's symptoms appear to be at least moderate.  Significantly, following the VA examination in October 2010, the examiner noted that the Veteran's psychiatric disorder consisted of PTSD and major depressive disorder, both of which were related; he described the major depressive disorder as moderate.  In August 2011, a private psychologist noted that the Veteran's mental health functioning had worsened in the past year, and he was at a high risk for escalating problems with depression and for high risk behaviors related to his ongoing suicidal ideation.  The diagnostic impression was PTSD, chronic, major depressive disorder, recurrent, moderate, and panic disorder with agoraphobia; the GAF score was 52.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the above cited clinical findings more nearly reflects the criteria for a 50 percent rating.  

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all reasonable doubt in his favor, the Board finds entitlement to an increased (50 percent) rating, but no higher, is warranted for the period prior to April 23, 2015.  38 C.F.R. §§ 4.3, 4.7.  

However, the clinical evidence does not demonstrate that the Veteran's PTSD with major depressive disorder is manifested by symptoms that more nearly approximate the criteria for an even higher (70 percent) evaluation prior to April 23, 2015.  According to the report of the VA psychiatric examination in October 2010, the Veteran's speech was normal.  There was no indication of hallucinations, delusions or formal thought disorder.  There was no flight of ideas, no loosening of associations.   No obsessions or compulsions were elicited.  Subsequently, during his VA examination in October 2011, the Veteran's speech was with a normal rate, tone, and pressure.  His eye contact was good.  His thought process was described as linear and goal directed.  Cognitive ability appeared to be average.  There was no indication of psychosis with no reported auditory or visual hallucinations.  And, while the Veteran described having passive suicidal thoughts, he denied any history or plan to harm himself.  As noted above, the symptoms suggested for a 70 percent rating include suicidal ideation, near-continuous panic, neglect of personal hygiene and spatial disorientation.  There is no probative evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms suggested in a 70 percent rating, or total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran has reported difficulties, he nevertheless retains the ability to establish and maintain relationships as evidenced by his relationships with his wife, siblings, grandchildren, and a few friends.  He has problems with anger which sometimes results in acting out on inanimate objects (e.g., punching a wall; throwing objects at home), but he does not have periods of significant violence to include violence towards others.  Thus, his anger is not the severity, frequency, and duration as contemplated in higher ratings.  While a licensed social worker in October 2012 found that the Veteran had obsessional rituals which interfered with routine activities this conclusion is unsupported by the findings contained in the report and the other evidence of record which show to the contrary that the Veteran has maintained the ability to do the activities of daily living despite his symptoms.  While the licensed social worker in October 2012 concluded that the Veteran was unable to work as a result of his PTSD there are no underlying findings contained in the report that persuasively support such a conclusion.  Rather, the Board finds the April 2015 VA examiner's detailed review of the Veteran's work history and detailed discussion of the impact the Veteran's symptoms have on his occupational functioning to be persuasive.  Consequently, the Board finds that the record does not persuasively show that the Veteran is unable to work due to his PTSD.  Also, the record reflects that in conjunction with the October 2012 evaluation, the examiner assigned a GAF score of 45; however, for reasons set forth above, the Board does not find the GAF score reflective of the severity of the Veteran's PTSD.  

For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD with major depressive disorder warrants an initial rating of 50 percent, but no higher, for the period prior to April 23, 2015.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  A rating higher than 50 percent from April 23, 2015.

The Board concludes that the competent and objective evidence of record demonstrates that the Veteran's disability picture for his service-connected PTSD with major depressive disorder most nearly approximates the criteria for the currently assigned 50 percent evaluation under Diagnostic Code 9411, and no more.  The Veteran has been consistently described as having PTSD symptomatology that includes depression, recurring nightmares, difficulty sleeping, anxiety, irritability, startled response, and social isolation.  However, the Veteran's symptoms, as evidenced by the April 2015 VA examination report, do not show obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411 (discussing the evidence necessary for the next higher evaluation of 70 percent).  

It is noteworthy that, following the April 2015 VA examination, the examiner specifically noted that the Veteran's PTSD was manifested by depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran's disability results in occupational and social impairment with reduced reliability and productivity.  In light of the above clinical findings, and the VA examiner's description of the Veteran's PTSD symptomatology, the Board finds that the Veteran's disability is characteristic of pertinent disability criteria warranting no more than the currently assigned 50 percent rating.  

As previously noted, the evidence of record is totally devoid of any report of illogical speech, or irrelevant speech such as to warrant a 70 percent evaluation for PTSD.  There was no evidence of any symptoms such as thought disorder, psychosis, obsessional rituals, near-continuous panic, impaired intellectual functioning, or impaired judgment of the severity, frequency, and duration contemplated in the higher ratings.  Clearly, the evidence shows reduced reliability and some problems with interpersonal relationships.  The Veteran has endorsed transient thoughts of suicidal ideation; however, he has indicated that he has made no attempts at suicide and he had not formulated a plan.  Thus, the Board finds that the complained of symptoms are not the severity, frequency, and duration as contemplated in a higher rating.  At the Board hearing, the Veteran testified that he is compulsive about security and the possibility of danger to his family; however, this behavior does not credibly show that it interferes with the Veteran's ability to perform routine activities or the activities of daily living.  Thus, the Board finds that the complained of symptoms are not the severity, frequency, and duration as contemplated in a higher rating.  Also, as discussed above, the Board finds that the April 2015 examiner's conclusion that the Veteran's disability results in occupational and social impairment with reduced reliability and productivity dispositive on the issue of the impact of the Veteran's PTSD on his functioning.  The examiner explained that the Veteran was able to function in a work setting in which work was routine, supervision loosely applied, and contact with the public was minimal which pretty much described the work situation the Veteran worked in for over 1-1/2 decades in his last job until it was sold and new demands led to higher supervisory control which the Veteran did not like.  The examiner maintained that there was no reason to believe that he would not be able to work in such a work setting as he did for over 1-1/2 decades before that company was sold and the rules changed.  Thus, the evidence does not persuasively show that the Veteran's PTSD symptoms are of such severity to warrant a rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 50 percent for his PTSD with major depressive disorder for the period from April 23, 2015.  

C.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule. As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown,  9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial rating of 50 percent for PTSD, with major depressive disorder and alcohol abuse in sustained remission, is granted prior to April 23, 2015, subject to the regulations governing the payment of VA monetary benefits.  

A rating in excess of 50 percent for PTSD, with major depressive disorder and alcohol abuse in sustained remission, from April 23, 2015 is denied.  





REMAND

Fast Letter 13-13 provides that if the Veteran has filed a notice of disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued.  

The Veteran filed a NOD in September 2011, initiating the above appeal for the February 2011 grant of service connection for PTSD with major depressive disorder, assigning a 30 percent rating.  In January 2013, the Veteran claimed TDIU due to his service-connected disabilities, to include PTSD with major depressive disorder and alcohol abuse, in sustained remission.  The Veteran was denied a TDIU in an April 2015 rating decision.  A SOC or SSOC has not been issued for the claim of entitlement to a TDIU.  Thus, as this situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.  

Accordingly, the case is REMANDED for the following action:

As the Veteran filed a NOD regarding an increased evaluation for his service-connected PTSD with major depressive disorder, and while the appeal was pending, the Veteran claimed TDIU due in part to the disability on appeal, and the April 2015 rating decision denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


